Citation Nr: 1546596	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected Von Willebrand's angiohemophilia.
 
2.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
	



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board remanded to the RO the above claims as well as claims of entitlement to service connection for a brain tumor and to TDIU.  The claim of entitlement to TDIU was granted upon readjudication by the RO, so is no longer on appeal.  In addition, the Veteran submitted a July 2015 withdrawal of the issue of entitlement to service connection for a brain tumor as secondary to service-connected Von Willebrand's angiohemophilia prior to the issuance of the July 2015 Supplemental Statement of the Case and transfer of the matter to the Board.  Therefore, that issue is not before the Board.  38 C.F.R. § 20.204(b)(3) ("Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.").


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in this appeal, the Veteran's representative submitted on his behalf a statement expressing a clear intention to withdraw his appeal with respect to the issues listed above.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal with respect to "Von Willebrand's angiohemophilia" and "Bilateral foot disorder, claimed as flat feet."  See October 2015 Fax (attaching letter of withdrawal).  The Board finds that the October 2015 submission express a clear intent to withdraw appeal of the issues currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

	(CONTINUED ON NEXT PAGE)








ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


